Citation Nr: 0832644	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
April 15, 2003.

2.  Entitlement to an increased evaluation in excess of 50 
percent for PTSD from April 15, 2003.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.

4.  Entitlement to an effective date prior to April 15, 2003 
for a total disability rating due to individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from September 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO) which (1) granted a 50 
percent evaluation for PTSD effective April 15, 2003; (2) 
granted service connection for bilateral hearing loss and 
assigned a 10 percent evaluation; and (3) granted entitlement 
to TDIU effective April 15, 2003.    

The Board remanded the case to the RO for further development 
in May 2006.  Development has been completed and the case is 
once again before the Board for review.


FINDINGS OF FACT

1.  Prior to April 15, 2003, the veteran's PTSD is shown to 
result in occupational and social impairment with reduced 
reliability and productivity due to symptoms such as anxiety, 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  From April 15, 2003, the veteran's PTSD is shown to 
result in occupational and social impairment, with 
deficiencies in most areas, to include work, family 
relations, thinking, and mood, due to symptoms such as 
anxiety and depression affecting the ability to function 
independently, appropriately, and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.

3.  VA audiometric testing performed in August 2002 revealed 
Level IV hearing loss in the right ear and Level III hearing 
loss in the left ear.  

4.  VA audiometric testing performed in June 2003 revealed 
Level II hearing loss in the right ear and Level II hearing 
loss in the left ear.  

5.  VA audiometric testing performed in May 2007 revealed 
Level II hearing loss in the right ear and Level I hearing 
loss in the left ear.  

4.  Puretone thresholds are not 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or 30 decibels or less at 1000 Hertz and 70 decibels 
or more at 2000 Hertz.

6. The veteran's original claim for TDIU was received on 
April 15, 2003; there were no communications received prior 
to this time that could be construed as a formal or informal 
claim for service connection.

7.  It is not factually ascertainable that an increase in 
disability occurred during the year preceding the claim.


CONCLUSIONS OF LAW

1.  Prior to April 15, 2003, the criteria for a 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1- 
4.14, 4.125 - 4.130, Diagnostic Code 9411 (2007).

2.  From April 15, 2003, the criteria for a 70 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1- 
4.14, 4.125 - 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85 - 4.87 (2007).

4.  The criteria for an effective date earlier than April 15, 
2003, for the award of a total disability rating due to 
individual unemployability have not been met. 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In June 2002, May 2003, July 2004, and October 2006 letters, 
VA informed the veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, information and evidence for which the veteran was 
responsible, and evidence necessary to establish a disability 
rating and effective date pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These notices addressed 
the veteran's initial claim of service connection and claims 
for an increased evaluation, TDIU, and earlier effective 
date. 

An October 2006 notice letter was not received prior to the 
initial rating decision.  However, the RO cured any VCAA 
notice deficiency by readjudicating the case in a subsequent 
September 2007 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was provided pertinent information in accordance 
with Vazquez-Flores v. Peake in the VCAA notices cited above.  
Cumulatively, the veteran was informed of the necessity of 
providing medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The veteran was not provided VCAA notice of the criteria 
necessary for entitlement to a higher disability rating such 
as in the form of a specific measurement or test result.  
VCAA notices informed the veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s); and provided 
examples of pertinent medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided 
the veteran with applicable Diagnostic Codes under which the 
veteran has been rated in a June 2004 statement of the case.  
The veteran has been afforded ample opportunity to submit 
additional evidence in support of his claim and has 
identified relevant treatment records at the VA medical 
center which have been obtained.  

The veteran's service treatment records, VA and private 
treatment records, VA examinations, and Social Security 
Administration medical records have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.1 (2007).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  

The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration.  Because the RO 
issued a rating decision in August 2003, granting an 
increased 50 percent evaluation for PTSD effective April 15, 
2003, the Board will evaluate the level of disability both 
prior to and from April 15, 2003.  The evidence of record 
does not establish distinct time periods where the veteran's 
service-connected bilateral hearing loss results in symptoms 
that would warrant different ratings.

1.  PTSD

Prior to April 15, 2003, the veteran was assigned a 30 
percent disability rating for PTSD under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

From April 15, 2003, the veteran was assigned a 50 percent 
disability rating for PTSD.  A 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

A higher 100 percent evaluation is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF scores from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

Prior to April 15, 2003

Prior to April 15, 2003, the Board finds that an increased 50 
percent evaluation is warranted.  A 50 percent rating is 
warranted where the veteran's PTSD is shown to result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as anxiety, 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

VA and private treatment reports dated records dated from 
September 2000 to April 15, 2003 show that the veteran's PTSD 
symptoms included substantial anxiety, depression, difficulty 
concentrating, social problems, and family and marital 
problems.  Mental status examinations did not reflect thought 
disorder.  The veteran denied suicidal ideation, homicidal 
ideation, hallucinations, and delusions.  The veteran was 
able to maintain personal hygiene; however, he was noted to 
be disheveled during a January 2002 examination.  The 
majority of the veteran's GAF scores shown in VA treatment 
reports ranged from 50 and 55.  A September 2001 note 
reflects a lower GAF score of 45. 

A July 2002 VA examination was completed in conjunction with 
a review of the claims file.  The veteran was interviewed.  
The examiner stated that panic attacks were negative.  The 
veteran had significant symptoms of depression.  He reported 
that he would get into verbal altercations with supervisors 
and had not worked since 1996.  He reported that he did not 
have any friends.  A mental status examination shows that the 
veteran was extremely concrete in his thought process.  He 
had a full range of affect and his mood was a little nervous.  
His thought process was logical.  The veteran did not endorse 
homicidal ideation, suicidal ideation, or auditory or visual 
hallucinations.  He had some impairment in memory and 
concentration was poor.  His ability to abstract was poor as 
well.  Judgment and insight were fair.  The veteran was noted 
to have persistent symptoms of increased arousal in the way 
of irritability and outbursts of anger as well as difficulty 
concentrating.  The veteran's PTSD caused clinically 
significant distress and impairment in is social and 
occupational functioning.  The veteran was assessed with a 
GAF score of 60; the highest GAF score over the last year was 
65.  The examiner stated that the veteran was moderately 
impaired in that he had some difficulty with his 
relationships and with working, and he had more marked 
difficulty with socialization.   

Prior to April 15, 2003, the veteran's PTSD has been shown to 
result in moderate to serious symptoms, or moderate to 
serious impairment in social and occupational functioning, as 
shown by his GAF scores ranging from 45 to 60.  See DSM-IV at 
46-47.  The veteran's PTSD is characterized by anxiety, 
depression, difficulty concentrating, some impairment in 
memory, and difficulties in family, social, and work 
relationships.  Therefore, the Board finds that prior to 
April 15, 2003, an increased 50 percent evaluation is 
warranted for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  

Prior to April 15, 2003, the veteran PTSD is not shown to 
result in occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood to warrant a higher 70 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  Prior to April 15, 2003, the veteran's PTSD did not 
result in symptoms described for a 70 percent evaluation such 
as suicidal ideation; obsessional rituals; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; or spatial disorientation; or 
neglect of personal appearance and hygiene.  Id.  

The Board notes that the veteran did have difficulty in 
adapting to stressful circumstances, including work or a 
worklike setting, and difficulty in establishing and 
maintaining effective relationships.  The veteran did not 
have an inability to establish and maintain effective 
relationships as described for a 70 percent evaluation.  The 
July 2002 VA examiner stated that the veteran was moderately 
impaired in that he had some difficulty with his 
relationships and with working; he had marked difficulty with 
socialization.  The Board finds, based on the veteran's 
overall symptomatology and the severity of his 
symptomatology, that prior to April 15, 2003, his disability 
picture more closely resembles the criteria described for a 
50 percent evaluation for PTSD.  

From April 15, 2003

From April 15, 2003, the Board finds that an increased 70 
percent evaluation is warranted where the veteran's PTSD is 
shown to result in occupational and social impairment, with 
deficiencies in most areas, including work, family relations, 
thinking, and mood, due to symptoms such as chronic and 
severe anxiety and depression; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

VA treatment reports and VA examinations dated from April 15, 
2003 to January 2007 show that the veteran's PTSD has 
increased in severity.  VA treatment reports show that the 
veteran had current diagnoses of chronic PTSD, depression not 
otherwise specified, and alcohol dependence.  The veteran 
continued to have significant anxiety and chronic depression 
related to his PTSD.  The veteran was noted to be isolative.  
He felt stressed around other people, except at the VA 
hospital.  VA treatment reports reflect GAF scores ranging 
from 50 to 60.  

During a May 2003 VA examination, the veteran reported 
considerable isolation and anger.  A mental status 
examination shows that the veteran was mildly nervous.  He 
became mildly agitated at times when discussing elements of 
his treatment in the past.  Speech was normal with an 
occasional stutter.  Mood was described as "okay".  Thought 
process was logical; thought content was without auditory or 
visual hallucinations, homicidal ideation, or suicidal 
ideation.  Memory and concentration were intact, abstract 
ability was fair, and insight and judgment were good.  The 
veteran was assessed with a GAF score of 60.  

The examiner stated that given the severity of the veteran's 
current symptoms, employment would be exceedingly difficult 
with the veteran as he becomes quite agitated easily.  He 
noted a history of difficulty with employers that often led 
to termination at different jobs.  The examiner felt that the 
veteran was unemployable given the severity of his symptoms.  
The veteran was moderately impaired functionally in that he 
had considerable difficulty with occupational and social 
functioning.  The examiner stated that PTSD symptoms seemed 
to have increased in severity since the veteran's last VA 
examination. 

An April 2007 VA examination included a review of the claims 
file.  The veteran reported depression and sleep disturbance.  
A mental status examination shows that the veteran was clean 
and casually dressed.  He was highly anxious.  He had 
suicidal thoughts, but denied suicidal ideation or intent.  
He was also noted to have difficulty concentrating.  The 
veteran indicated that he last worked doing temporary work 
for a water and air conditioning company in 2003.  The 
veteran was assessed with PTSD, chronic and severe; major 
depressive disorder, recurrent and severe, and alcohol 
dependence. 

The examiner stated that the veteran's depression seemed to 
be linked to his PTSD diagnosis.  Both disorders collectively 
impaired his functioning.  His alcohol use also seemed to be 
a means of coping with his PTSD and depressive symptoms.  
Separate GAF scores could not be determined without mere 
speculation.  The veteran was assessed with a GAF score of 
42.  The examiner stated that the veteran continued to meet 
the criteria for PTSD, chronic, moderate to severe.  The 
veteran's PTSD symptoms severely impaired his work and social 
functioning and were significantly contributing to his 
unemployment.  The examiner stated that his symptoms appeared 
to have increased since his last examination.  The veteran 
also met the criteria for major depressive disorder, 
recurrent, severe.  His depressive symptoms were severely 
impairing his functioning.  His drinking was likely 
exacerbating his PTSD and depressive symptoms, further 
impairing his overall functioning. 

The examiner stated that the veteran's symptoms caused 
impairment at work secondary to absences, difficulty getting 
along with others, verbal altercations, anxiety, and 
avoidance of people.  There was marked impairment in his 
social functioning due to his avoidance, withdrawal, and 
isolation.  He also experienced paranoia and fears when in 
public places or outside.  His marriage and family role 
function was also impacted.  The veteran's depression and 
PTSD symptoms were related to each other.  

The examiner stated that the veteran did not have total 
occupational and social impairment due to PTSD signs and 
symptoms.  The examiner stated that the veteran's PTSD 
symptoms did result in deficiencies in thinking, family 
relations, work, and mood, but not judgment.  The examiner 
provided examples of pertinent symptoms which caused 
deficiencies in the veteran's thinking, family relations, 
work, and mood.  The examiner stated that the veteran had not 
worked since 2003 and that the job appeared to be temporary 
employment.  The veteran had not held a job in several years, 
and was in receipt of Social Security disability benefits.  
The veteran described absences, difficulty getting along with 
others, irritability, anger, and anxiety around others, as 
well as trouble coping with stress and pressure.  His PTSD 
symptoms and depression were significantly contributing to 
his unemployment. 

The May 2003 VA examination shows that the veteran's PTSD 
symptoms have increased in severity.  The veteran's most 
recent April 2007 VA examination also reflects an increase in 
the severity of PTSD symptoms.  The veteran's PTSD now 
results in occupational and social impairment with 
deficiencies in most areas, including work, family relations, 
thinking, and mood, so as to warrant an increased 70 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  The veteran's GAF scores, ranging from 42 to 60 
reflect moderate to serious symptoms, or moderate to serious 
impairment in social and occupational functioning.   See DSM-
IV at 46-47.  GAF scores that indicate a serious level of 
impairment are consistent with an increased 70 percent 
evaluation for PTSD.  From April 15, 2003, the Board finds 
that an increased 70 percent evaluation is warranted for 
PTSD.

From April 15, 2003, the Board finds that a higher 100 
percent evaluation is not warranted for PTSD where the 
veteran is not shown to have total occupational and social 
impairment due to his PTSD and related psychiatric 
disabilities alone.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).   Although the May 2003 VA examiner indicated 
that veteran was unemployable given the severity of his 
symptoms; this statement was inconsistent with the veteran's 
assessed GAF score of 60 during the examination, indicating 
only moderate impairment in social and occupational 
functioning due to PTSD.  The April 2007 VA examiner found 
that although PTSD symptoms severely impaired the veteran's 
work and social functioning and were significantly 
contributing to his unemployment; the veteran did not have 
total occupational and social impairment due to PTSD signs 
and symptoms.    

Further, the veteran is not shown by medical evidence of 
record to exhibit symptomatology described for a higher 100 
percent evaluation.  Id.  The veteran's PTSD does not result 
in gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).    The 
Board finds that the veteran's overall disability picture 
more closely resembles the criteria described for a 70 
percent evaluation for PTSD. 

2.  Bilateral Hearing Loss

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment.  Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2007).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  

When evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned in 
audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2007).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately. Id. 

On the authorized VA audiological evaluation in August 2002, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
50
60
LEFT
30
50
50
55

The average puretone threshold was 50 decibels for the right 
ear and 47 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 78 percent in the 
right ear and of 82 in the left ear.  

On the authorized VA audiological evaluation in June 2003, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
55
55
LEFT
30
45
50
55

The average puretone threshold was 50 decibels for the right 
ear and 45 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in the 
right ear and of 88 in the left ear.  

On the authorized VA audiological evaluation in May 2007, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
60
60
LEFT
35
55
65
60

The average puretone threshold was 53.75 decibels for the 
right ear and 53.75 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 92 in the left ear.  

A graph of a November 2001 VA audiometric evaluation has been 
associated with the clams file, but may not be interpreted by 
the Board.  See Kelly v. Brown, 7 Vet. App. 471, (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).

August 2002, June 2003, and May 2007 VA audiological 
evaluations were properly executed in accordance with the 38 
C.F.R. § 4.85(a) requirements for the evaluation of hearing 
impairment.  See 38 C.F.R. § 4.85(a) (2007).  

The August 2002 VA audiometric findings, applied to Table VI, 
yield a numeric designation of Level IV for the right ear (50 
decibel puretone threshold average, and 78 percent speech 
discrimination), and a numeric designation of Level III for 
the left ear (47 decibel puretone threshold average, and 82 
percent speech discrimination).  These numeric designations, 
entered into Table VII, produce a 10 percent evaluation for 
hearing impairment.  

The June 2003 VA audiometric findings, applied to Table VI, 
yield a numeric designation of Level II for the right ear (50 
decibel puretone threshold average, and 86 percent speech 
discrimination), and a numeric designation of Level II for 
the left ear (45 decibel puretone threshold average, and 88 
percent speech discrimination).  These numeric designations, 
entered into Table VII, produce a zero percent evaluation for 
hearing impairment.  

The May 2007 VA audiometric findings, applied to Table VI, 
yield a numeric designation of Level II for the right ear 
(53.75 decibel puretone threshold average, and 88 percent 
speech discrimination), and a numeric designation of Level I 
for the left ear (53.75 decibel puretone threshold average, 
and 92 percent speech discrimination).  These numeric 
designations, entered into Table VII, produce a zero percent 
evaluation for hearing impairment.  

Puretone thresholds reported on the veteran's audiological 
examinations were not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) or 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Thus, 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.  

August 2002 VA audiometric findings produce a 10 percent 
evaluation for bilateral hearing loss.  June 2003 and May 
2007 VA audiometric findings produce a zero percent 
evaluation for bilateral hearing loss.  Resolving the benefit 
of the doubt in favor of the veteran, the Board finds that 
the veteran is entitled to a 10 percent evaluation.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2007).   

The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, 3 Vet. App. 345, 349.  Here, mechanical 
application of the rating schedule to the audiometric 
findings clearly shows that an evaluation in excess of 10 
percent is not warranted.  

3.  Earlier Effective Date for TDIU

The veteran seeks an effective date prior to April 15, 2003, 
for the award of a total disability rating due to individual 
unemployability (TDIU).  The effective date of an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400(o) (2007); See VAOGCPREC 12-98; Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).  

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2); See also Hazan v. Gober, 10 Vet. App. 
511, 521 (1992).  A "claim" is defined as a formal or 
informal communication, in writing, requesting a 
determination of entitlement, or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2007).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more benefits.  38 C.F.R. § 
3.155(a) (2007). 

The veteran's application for increased compensation based on 
unemployability was received on April 15, 2003.  This was the 
first correspondence received that could be construed as an 
application or claim for TDIU.  Thus, there is no dispute as 
to the date of application for TDIU.  The veteran was 
separated from active duty in March 1970.  A claim for TDIU 
was not received within one year of separation.  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2007).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  However, even when the percentage 
requirements are not met, entitlement to a total rating, on 
an extraschedular basis, may nonetheless be granted, in 
exceptional cases, when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities. 38 C.F.R. §§ 3.321(b), 
4.16(b) (2007).  Substantially gainful employment is defined 
as work which is more than marginal and which permits the 
individual to earn a living wage.  Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

In the instant case, prior to April 15, 2003, the veteran did 
not meet the schedular criteria for a total disability rating 
based on individual unemployability.  The veteran would have 
been in receipt of a 50 percent evaluation for PTSD, pursuant 
to the Board's grant of an increased evaluation for PTSD 
prior to April 15, 2003 above, and he was in receipt of a 10 
percent evaluation for bilateral hearing loss.  Prior to 
April 15, 2003, the veteran had a combined evaluation of 60 
percent.  See 38 C.F.R. § 4.25.  Since the veteran did not 
have a single service-connected disability ratable at 60 
percent or more, or two or more separately rated disabilities 
with a combined rating to 70 percent or more, he did not meet 
the threshold requirements for the requested benefit prior to 
April 15, 2003.  

Based on evidence from the claims file, it is not factually 
ascertainable that the veteran was unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities within one year of receipt of 
the veteran's claim.  Prior to April 15, 2003, the veteran's 
work history was unclear.  It appears that the veteran had 
been unemployed for some time prior to his April 2003 claim 
for TDIU.  The veteran was in receipt of SSA disability 
benefits.  SSA medical records indicate, based on January 
2002 and April 2002 VA notes, that the veteran did not have a 
medical improvement of his PTSD and disability benefits were 
continued.  Other pertinent medical records have been 
outlined above.  The veteran's GAF ranged between a low of 45 
and a high of 60.  Based on the medical records including the 
GAF scores, the Board determined that the PTSD resulted in 
moderate to serious impairment in occupational functioning.  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2007).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that 
a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Thus, even though the 
veteran may not have been gainfully employed, that fact is 
insufficient.  Clearly, his PTSD impaired his employment; 
however, the competent evidence does not establish that he 
was unable to secure and follow a substantially gainful 
occupation by reason of his PTSD and hearing loss.  

Subsequent records, dated after the period in question 
including a July 2006 VA vocational rehabilitation note which 
noted that the veteran reportedly had not had a "real job" 
in over 12 years and that he last worked for a temporary 
service in cleaning heating and air conditioning ducts for 
four months in 2003.  During an April 2007 VA examination, it 
was also noted that the veteran had not worked since 2003 and 
that the job appeared to be temporary employment.  It is 
unclear from the record whether this employment was only part 
time or marginal to constitute substantially gainful 
employment.  Nevertheless, as noted, the fact that he was not 
employed or marginally employed does not establish 
unemployability, per se.  

The Board finds no competent medical evidence within this 
time frame that establishes that it is factually 
ascertainable that an increase in disability had occurred and 
that the veteran's service-connected disabilities, PTSD and 
hearing loss, precluded him from engaging in substantially 
gainful employment.  Rather, the medical evidence dated after 
April 2003, including the May 2003 examination report, 
established unemployability due to PTSD.

In sum, prior to April 15, 2003, the veteran did not meet the 
schedular criteria for a total disability rating based on 
individual unemployability.  It is not factually 
ascertainable that the veteran was unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities within one year prior to his 
April 15, 2003 claim for TDIU.  Therefore, the Board finds 
that appropriate effective date for the grant of TDIU is 
April 15, 2003, the date the veteran filed his original claim 
with VA.

C.  Conclusion

Prior to April 15, 2003, the Board concludes that the 
evidence supports a 50 percent rating for PTSD.  From April 
15, 2003, the Board concludes that the evidence supports a 70 
percent rating for PTSD.  The preponderance of the evidence 
is against finding that the veteran's bilateral hearing loss 
has increased to warrant a higher rating evaluation.  An 
earlier effective date prior to April 15, 2003 for TDIU is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Prior to April 15, 2003, a 50 percent rating, but no more, is 
granted for PTSD subject to the law and regulations governing 
the payment of monetary benefits. 

From April 15, 2003, a 70 percent rating, but no more, is 
granted for PTSD subject to the law and regulations governing 
the payment of monetary benefits. 

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.

The claim of entitlement to an effective date prior to April 
15, 2003 for the award of a total disability rating due to 
individual unemployability is denied.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


